04/06/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                       F:1,,E,D
                                                                                      Case Number: PR 06-0544


                                       PR 06-0544
                                                                              APR 0 6 2021
                                                                           Bowen Greenw000
                                                                         Clerk of Supreme Court
IN RE PETITION OF ELIZABETH L. MARTYN                                       Sti---,!e of Montana

FOR REINSTATEMENT TO ACTIVE STATUS IN                                     ORDER
THE BAR OF MONTANA



      Elizabeth L. Martyn has petitioned the Court for reinstatement to active status in the
State Bar of Montana. The petition states that Martyn was admitted to the State Bar in
January 2019, and was placed on inactive status for failing to comply with the Rules for
Continuing Legal Education at an unspecified time thereafter. However, the petition does
not state that Martyn has satisfied the CLE requirements that required her placement on
inactive status, nor does the petition include a letter from the State Bar certifying that
Martyn is now in compliance. The Court has contacted the State Bar, which reports that
Martyn remains out of compliance. Therefore, Martyn does not qualify for reinstatement,
and the Court cautions Martyn against seeking reinstatement until she has satisfied the
requirements for doing so under the Rules.
      IT IS HEREBY ORDERED that the petition of Elizabeth L. Martyn for
reinstatement to active status in the State Bar of Montana is DENIED, without prejudice.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
      DATED this*-4.- —day of April, 2021.



                                                  ?..e.......
                                                        Chief Jus
e9:1 Asit.„
   Justices